DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1, 3-7, 9-11, 14, 15, 18-20, 24, 25, and 39-43 are pending and allowed in the application

Allowable Subject Matter

Claims 1, 3-7, 9-11, 14, 15, 18-20, 24, 25, and 39-43 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner identified in the Office Action file 1 June 2020 that claims 1, 3-7, 9-11, 14, 15, 18-20, 24, 25, and 39-43 are eligible.  Specifically, the examiner notes that the 101 rejection has been withdrawn because the claims recite the combination of additional elements of utilizing a machine learning engine to infer sales by estimating eCommerce data. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically utilizing a machine learning engine to model eCommerce sale from data automatically collected and analyzed data which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception

Additionally, the Applicant's arguments filed on 24 February 2022 (pages 12-16 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1, 3-7, 9-11, 14, 15, 18-20, 24, 25, and 39-43 are allowable over the prior art of record.  Specifically: while Rygielski, Publicover, and Dandekar are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

trend identifier circuitry to compute trend data, the trend data to include commerce metric difference values corresponding to product sales of a plurality of eCommerce entities, the commerce metric difference values based on first commerce metrics scraped at a first time and second commerce metrics scraped at a second time, the first commerce metrics and the second commerce metrics scraped from a plurality of websites corresponding to the plurality of eCommerce entities

machine learning engine circuitry to train a model to estimate sales using at least a portion of the first trend dataset; HANLEY, FLIGHT & ZIMMERmAN, LLCPage 2 of 17 Attorney Docket No. 20402/81180882US02Response to the Office Action dated November 24, 2021 Appl. No. 16/230,069 

compare an output of the model to the sales data associated with the eCommerce cooperators to update the model; and 

pass the second trend dataset through the model to estimate the eCommerce non-cooperators sales corresponding to the products

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stark et al. (U.S. Patent Publication 2013/0024273 A1) discloses a sales and marketing recommendation system.
Pawar (U.S. Patent Publication 2022/0114640 A1) discloses identifying candidate replacement items form a graph identifying relationships between items maintained by an online concierge system.
WICHMAN (U.S. Patent Publication 2022/0036376 A1) discloses methods and systems for suggesting alternative phrases for text based web content.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623